DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 12/22/2020.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-5, 9-18, 26-28 are pending.

Double Patenting
As requested, the Examiner will hold the Double Patenting rejections in abeyance while this and the co-pending application 15/555,262 are being prosecuted.

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. 
Applicant argues on Pages 2-3 of applicants remarks:
First, the grounds of rejection allege that applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 

Applicant respectfully disagrees with the grounds of rejection. 

Applicant's previous arguments specifically pointed out that Maria fails to teach or suggest that the system 300 determines whether the received network traffic corresponds to one of the first mobile virtual network operator and the second mobile virtual network operator; and distributes the received network traffic to the 

Therefore, the previous arguments remain unrebutted and claim 1 is patentable for at least the reasons already of record. 

Examiner respectfully disagrees.  As indicated in Page 12 of Applicants arguments filed on 04/07/2020 and Page 3 of Applicant’s arguments field on 12/22/2020, The applicant merely provides a generic allegation that Maria does not teach the claimed limitations without providing specifics.  As indicated on Page 4 of the previous response to arguments included in the non-final office action on 06/22/2020, the examiner cited that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Furthermore, examiner further reiterated on Pages 4-6, exactly how the prior art, Maria, continues to teach on the claimed language, and how Kim is further introduced to teach the deficiencies of Maria.  As such, the previous arguments were rebutted against, and Examiner directs the applicant to the previous office action to the response to arguments section for the full rebuttal.






Second, the 06/22/2020 Office Action alleges that “a one-to-one of Kim, as alleged by the applicant, still teaches on the claimed limitations, since the traffic received by the SHIM GW or Multi-tenant GW is still being discerned and identified for a particular Vnet, and then forwarded to that particular Vnet.”
Applicant respectfully disagrees with the grounds of rejection and submits that the grounds of rejection misunderstand the previous arguments at least because a focal point for the previous arguments is not an issue about whether a one-to-one relationship teaches the claimed limitations or not.
In the first place, a one-to-one relationship is related to not only a one-to-one relationship between a Customer Site and a Vnet, but only traffic distribution within a DC (datacenter).
Applicant again emphasizes that Kim merely discloses transferring traffic from a Customer Site to a corresponding Vnet. In other words, according to Kim, the traffic from a predetermined customer is merely transferred to a predetermined Vnet.

Examiner respectfully disagrees.  Examiner recites the claim language in question: 
... a server configured to:
	receive network traffic;
determine whether the received network traffic corresponds to one of the first mobile virtual network operator and the second mobile virtual network operator; and
distribute the received network traffic to the one of the first mobile virtual network and the second mobile virtual network configured to be operated by the determined corresponding one of the first mobile virtual network operator and the second mobile virtual network operator.




As shown in the claim recitation above, there is considerable optional language included.  For example, based on the claims, received network traffic can include traffic corresponding to the first mobile virtual network operator OR traffic corresponding to the second mobile virtual network operator.  In one situation, the received network traffic can include traffic corresponding only to the first mobile virtual network operator.  Based on this determination, the received network traffic is then distributed to the first mobile virtual network. In another situation, the received network traffic could include traffic corresponding only to the second mobile virtual network operator. Based on this determination, the received network traffic would then be distributed to the second mobile virtual network.  However, it is vague which entity is sending network traffic to the server, and it is vague what the network traffic comprises.
As described in the response to arguments in the previous office action, Kim discloses in Figure 4 and [0047]-[0048], a multi-tenant gateway 124 used as a back-end of the gateway 110. The multi-tenant gateway 124 can also use addressing information in the GRE or NVGRE communication to locate (e.g., a directory lookup based on IP addresses in the GRE or NVGRE communication) appropriate tenants within an appropriate VNet for receiving the customer data to implement a control plane (i.e. determining and distributing received traffic to the proper virtual networks). The customer data is then sent to the appropriate VNet and onto the appropriate tenants within the appropriate VNet using NVGRE.
In other words, Kim receives traffic at the multi-tenant gateway used as a back-end (i.e. receiving network traffic).  Kim then is able to determine the appropriate VNet 
The claims can be broadly interpreted such that a one to one relationship can still teach on the recited claim limitations, since there is no explicit teachings that the received network traffic at the server can be destined to two different MVNOs. Currently, the received network traffic can be interpreted as a traffic stream comprising first traffic having an identifier to be transmitted to first virtual network from a first subscriber or a second traffic being identified to be transmitted to a second virtual network from a second subscriber.  There is no indication that a particular subscriber of the network traffic is capable of being subscribed to more than one MVNO.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-18, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication NO. 2012/0287781 A1 to Maria et al. (hereinafter “Maria”) in view of US Patent Application Publication NO. 2013/0142201 A1 to Kim et al. (hereinafter “Kim”)

Regarding Claim 1, Maria teaches A communication system, (Figure 2) comprising: 
a communication facility owned by at least one network operator; (Figure 2 and [0026]-[0028], discloses an MMVNO (i.e. communication facility) that receives MUET data from different RANs, such as transmission via HSPA or LTE (i.e. at least one network operator)) and 
a datacenter connected to the communication facility over a network, wherein the datacenter includes: ([0028], discloses MMVNO can be communicatively coupled to an IP network, and as such, route SUET 206 to an MVNO by way of the IP network without extensive traversal of the carrier core network. [0020]-[0022], discloses 

a first virtual network configured to be operated by a first mobile virtual network operator, ([0022], discloses MMVNO 110 can inspect and route to one or more subscriber MVNOs (i.e. multiple mobile virtual network operators). These subscriber MVNOs can include internal and external MVNOs. As a non-limiting example, a carrier (i.e. first mobile virtual network operator) can include internal MVNOs and can employ MMVNO 110 to route traffic to those internal MVNOs. As a second non-limiting example, a government agency can operate an external MVNO and MMVNO 110 can route traffic to that external MVNO. Examiner notes that a mobile virtual network operator, MVNO, is indicative of an operator for a mobile virtual network (i.e. the first virtual network))
wherein the first virtual network is configured to implement core network functions of a first mobile core network of the first mobile virtual network operator; ([0038], discloses a MVNO can deploy a core-network, a partial core-network, or a virtualized core-network. A core-network can be a noteworthy capital investment for an MVNO, as such, partially or fully virtualized core-components can reduce the cost of entering into the MVNO market)
a second virtual network configured to be operated by a second mobile virtual network operator, ([0022], discloses MMVNO 110 can inspect and route to one or more subscriber MVNOs. These subscriber MVNOs can include internal and external MVNOs. As a non-limiting example, a carrier can include internal MVNOs and can 
wherein the second virtual network is configured to implement core network functions of a second mobile core network of the second mobile virtual network operator; and ([0038], discloses a MVNO can deploy a core-network, a partial core-network, or a virtualized core-network. A core-network can be a noteworthy capital investment for an MVNO, as such, partially or fully virtualized core-components can reduce the cost of entering into the MVNO market)
a server configured to: (Figure 3 and [0030]-[0031] illustrates MMVNO comprising traffic interface component)
receive network traffic; (Figure 3 and [0030]-[0031], discloses MMVNO receiving MUET 302 (i.e. network traffic), where MUET 302 can include carrier and MVNO traffic)
determine whether the received network traffic corresponds to one of the first mobile virtual network operator and the second mobile virtual network operator; and (Figure 3 and [0031], discloses the traffic interface component inspects MUET 302 and facilitates proper routing of traffic based on the inspection, such as splitting the MUET 302 into CUET 304, SUET 306 (i.e. traffic corresponding to first mobile virtual network operator), and SUET 307 (i.e. traffic corresponding to second mobile virtual network operator))
distribute the received network traffic to the one of the first mobile virtual network and the second mobile virtual network configured to be operated by the determined corresponding one of the first mobile virtual network operator and the second mobile virtual network operator. (Figure 4 and [0036]-[0037], discloses the MMVNO 410 can make routed traffic accessible to appropriate MVNOs (i.e. distributing the received traffic) by way of MVNO gateways, such as SUET 406 (i.e. traffic corresponding to first mobile virtual network operator) can be made available to the first MVNO by way of MVNO gateway component 480 and SUET 407 (i.e. traffic corresponding to second mobile virtual network operator) can be made available to the second MVNO by way of MVNO gateway component 485)

Maria discloses a carrier side MMVNO, but does not explicitly teach the data center including a server for determining and distributing received network traffic to the one of the first mobile virtual networks and the second mobile virtual networks.
However, the concept of traffic distribution at the data center side instead of the carrier side is well known in the art.  For example, in a similar field of endeavor, Kim discloses in Figures 3 and 4 and [0041]-[0042], examples for performing indirect splicing in which a gateway architecture can use a split model  For example, a gateway can be split into a front-end  and a back-end.  The front-end can be a shim gateway located at a remote anchor or peering site, for example located afar from cloud-computing data centers. (i.e. the communication facility). The back-end can be tenant gateway virtual machine(s) (VMs) at a cloud computing data center. Gateway tenant VMs can have 
Examiner notes that Figure 3 of Kim is analogous to the communication system as illustrated by Figures 2-4 of Maria.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Maria to include the above limitations as suggested by Kim, thus providing customers with efficient and predictable cross-premise connectivity to utilize a public cloud as indicated in [0029] of Kim.

Regarding Claim 2, Maria/Kim teaches The communication system according to claim 1, wherein Maria further teaches at least one of the first mobile virtual network and the second mobile virtual network is a virtual core network configured to implement mobile communication functions by using the communication facility. ([0002], discloses routing data traffic from a telecommunications carrier RAN to a core-network component of the MVNO (i.e. implement mobile communication functions by using the communication facility). [0038], discloses a MVNO can deploy a core-network, a partial core-network, or a virtualized core-network. A core-network can be a noteworthy capital investment for an MVNO, as such, partially or fully virtualized core-components can reduce the cost of entering into the MVNO market)

Regarding Claim 3, Maria/Kim teaches The communication system according to claim 1, wherein Kim further teaches at least one of the first mobile virtual network and the second mobile virtual network is a mobile virtual network configured to provide a cloud service. (Figure 4 and [0029], discloses a cloud computing data center comprising multiple virtual networks, in which a gateway facilitates cross-premise connectivity between a customer’s on-premise networks and a public cloud) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 4, Maria/Kim teaches The communication system according to claim 1, wherein Maria further teaches the communication facility includes a core network of the at least one network operator which owns the communication facility. (Figure 2 and [0026]-[0027], discloses core carrier network components in conjunction with the MMVNO)

Regarding Claim 5, Maria/Kim teaches The communication system according to claim 1, wherein Maria further teaches the communication facility is a radio access network including at least one base station of the at least one network operator which owns the communication facility, or a communication network of another network operator. (Figure 2 and [0026]-[0027], discloses NodeBs associated with HSPA or LTE in conjunction with the MMVNO. [0019], further discloses MUET 102 can include signals from a cellular phone that can be received at a NodeB or enhanced NodeB (eNodeB) and communicated through a radio area network (RAN) to a Serving General Packet Radio Service Support Node (SGSN) of a telecommunications carrier network)

Regarding Claim 9, Maria/Kim teaches The communication system according to claim 1, wherein Kim further teaches the first mobile virtual network includes the second mobile virtual network. (Figure 3 illustrates multiple virtual networks, VNet X, Y, and Z, each virtual network including a tenant gateway. [0042], further discloses gateway tenant VMs can have different arrangements, in which a tenant gateway VM services a single virtual network, or can serve multiple VNets (a multi-tenant arrangement). Figure 1 and [0003], further discloses corporations having a computer network formed from resources under its ownership and control. [0004], further discloses one entity using another entity’s infrastructure to run application on behalf of 
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 10, Maria/Kim teaches The communication system according to claim 9, wherein the first mobile virtual network includes:
Kim further teaches a plurality of second mobile virtual networks configured to be operated by a plurality of different mobile virtual network operators, respectively; (Figure 3 illustrates multiple virtual networks, VNet X, Y, and Z, each virtual network including a tenant gateway. [0042], further discloses gateway tenant VMs can have different arrangements, in which a tenant gateway VM services a single virtual network, or can serve multiple VNets (a multi-tenant arrangement). Figure 1 and [0003], further discloses corporations having a computer network formed from resources under its ownership and control. [0004], further discloses one entity using another entity’s infrastructure to run application on behalf of the entity.  For example, one entity can run an application on machines in another entities data center) and
a second server configured to distribute traffic from the communication facility to any one of the second mobile virtual networks. (Figure 3 illustrates multiple virtual networks, VNet X, Y, and Z, each virtual network including a tenant gateway (i.e. second server). [0042], further discloses gateway tenant VMs can have different arrangements, in which a tenant gateway VM services a single virtual network, or can serve multiple VNets (a multi-tenant arrangement). Figure 4, further illustrates a Multi-Tenant GW that routes customer data to the proper Vnet.  Examiner notes that it 
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 11, Maria teaches A datacenter (Figure 2 and [0028], discloses MMVNO can be communicatively coupled to an IP network, and as such, route SUET 206 to an MVNO by way of the IP network without extensive traversal of the carrier core network. [0020]-[0022], discloses SUET 106 comprises MVNO bound traffic to one or more MVNOs.  Examiner notes that the collection of MVNOs is analogous to the claimed “data center”) comprising:
a first virtual network configured to be operated by a first mobile virtual network operator, ([0022], discloses MMVNO 110 can inspect and route to one or more subscriber MVNOs (i.e. multiple mobile virtual network operators). These subscriber MVNOs can include internal and external MVNOs. As a non-limiting example, a carrier (i.e. first mobile virtual network operator) can include internal MVNOs and can employ MMVNO 110 to route traffic to those internal MVNOs. As a second non-limiting example, a government agency can operate an external MVNO and MMVNO 110 can route traffic to that external MVNO. Examiner notes that a mobile virtual network operator, MVNO, is indicative of an operator for a mobile virtual network (i.e. the first virtual network))
wherein the first virtual network is configured to implement core network functions of a first mobile core network of the first mobile virtual network operator; ([0038], discloses a MVNO can deploy a core-network, a partial core-
a second virtual network configured to be operated by a second mobile virtual network operator, ([0022], discloses MMVNO 110 can inspect and route to one or more subscriber MVNOs. These subscriber MVNOs can include internal and external MVNOs. As a non-limiting example, a carrier can include internal MVNOs and can employ MMVNO 110 to route traffic to those internal MVNOs. As a second non-limiting example, a government agency (i.e. second mobile virtual network operator) can operate an external MVNO and MMVNO 110 can route traffic to that external MVNO. Examiner notes that a mobile virtual network operator, MVNO, is indicative of an operator for a mobile virtual network (i.e. the second virtual network))
wherein the second virtual network is configured to implement core network functions of a second mobile core network of the second mobile virtual network operator; and ([0038], discloses a MVNO can deploy a core-network, a partial core-network, or a virtualized core-network. A core-network can be a noteworthy capital investment for an MVNO, as such, partially or fully virtualized core-components can reduce the cost of entering into the MVNO market)
a server configured to: (Figure 3 and [0030]-[0031] illustrates MMVNO comprising traffic interface component)
receive network traffic; (Figure 3 and [0030]-[0031], discloses MMVNO receiving MUET 302 (i.e. network traffic), where MUET 302 can include carrier and MVNO traffic)
determine whether the received network traffic corresponds to one of the first mobile virtual network operator and the second mobile virtual network operator; and (Figure 3 and [0031], discloses the traffic interface component inspects MUET 302 and facilitates proper routing of traffic based on the inspection, such as splitting the MUET 302 into CUET 304, SUET 306 (i.e. traffic corresponding to first mobile virtual network operator), and SUET 307 (i.e. traffic corresponding to second mobile virtual network operator))
distribute the received network traffic to the one of the first mobile virtual network and the second mobile virtual network configured to be operated by the determined corresponding one of the first mobile virtual network operator and the second mobile virtual network operator. (Figure 4 and [0036]-[0037], discloses the MMVNO 410 can make routed traffic accessible to appropriate MVNOs (i.e. distributing the received traffic) by way of MVNO gateways, such as SUET 406 (i.e. traffic corresponding to first mobile virtual network operator) can be made available to the first MVNO by way of MVNO gateway component 480 and SUET 407 (i.e. traffic corresponding to second mobile virtual network operator) can be made available to the second MVNO by way of MVNO gateway component 485)

Maria discloses a carrier side MMVNO, but does not explicitly teach the data center comprising a gateway that configured to connect to a communication facility owned by a network operator over a network, and the data center including a server for determining and distributing received network traffic to the one of the first mobile virtual networks and the second mobile virtual networks.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Maria to include the above limitations as suggested by Kim, thus providing customers with efficient and predictable cross-premise connectivity to utilize a public cloud as indicated in [0029] of Kim.

Regarding Claim 12, Maria/Kim teaches The datacenter according to claim 11, wherein Maria further teaches at least one of the first mobile virtual network and the second mobile virtual network is a virtual core network configured to implement mobile communication functions by using the communication facility. ([0002], discloses routing data traffic from a telecommunications carrier RAN to a core-network component of the MVNO (i.e. implement mobile communication functions by using the communication facility). [0038], discloses a MVNO can deploy a core-network, a partial core-network, or a virtualized core-network. A core-network can be a noteworthy capital investment for an MVNO, as such, partially or fully virtualized core-components can reduce the cost of entering into the MVNO market)

Regarding Claim 13, Maria/Kim teaches The datacenter according to claim 11, wherein Kim further teaches at least one of the first mobile virtual network and the second mobile virtual network is a mobile virtual network configured to provide a cloud service. (Figure 4 and [0029], discloses a cloud computing data center 

Regarding Claim 14, Maria/Kim teaches The data center according to claim 11, wherein Maria further teaches the communication facility includes a core network of the at least one network operator which owns the communication facility. (Figure 2 and [0026]-[0027], discloses core carrier network components in conjunction with the MMVNO)

Regarding Claim 15, Maria/Kim teaches The datacenter according to claim 11, wherein Maria further teaches the server is configured to distribute the received traffic to a destination, using identification of a source network of the traffic. ([0025], discloses MMVNO accesses a virtual home location register (indicative of source network) to identify MVNO bound traffic, such as by associating MVNO bound traffic with a SIM identifier (identification information) registered with the MVNO) 

Regarding Claim 16, Maria/Kim teaches The datacenter according to claim 11, wherein Kim further teaches the gateway includes a first gateway apparatus, and wherein the first gateway apparatus connects to the communication facility through a physical channel or a virtual channel over the network. (Figure 4, illustrates multi-tenant gateway (i.e. first gateway apparatus), in communication with Shim gateway (i.e. communication facility).  Examiner notes that the limitation of 
Examiner maintains same motivation to combine as Claim 11 above.

Regarding Claim 17, Maria/Kim teaches The datacenter according to claim 11, wherein Kim further teaches the first mobile virtual network includes the second mobile virtual network. (Figure 3 illustrates multiple virtual networks, VNet X, Y, and Z, each virtual network including a tenant gateway. [0042], further discloses gateway tenant VMs can have different arrangements, in which a tenant gateway VM services a single virtual network, or can serve multiple VNets (a multi-tenant arrangement). Figure 1 and [0003], further discloses corporations having a computer network formed from resources under its ownership and control. [0004], further discloses one entity using another entity’s infrastructure to run application on behalf of the entity.  For example, one entity can run an application on machines in another entities data center)
Examiner maintains same motivation to combine as indicated in Claim 11 above.

Regarding Claim 18, Maria/Kim teaches The datacenter according to claim 17, wherein the first mobile virtual network includes:
Kim further teaches a plurality of second mobile virtual networks configured to be operated by a plurality of different mobile virtual network operators, respectively; (Figure 3 illustrates multiple virtual networks, VNet X, Y, and Z, each virtual network including a tenant gateway. [0042], further discloses gateway tenant and
a second server configured to distribute traffic from the communication facility to any one of the second mobile virtual networks. (Figure 3 illustrates multiple virtual networks, VNet X, Y, and Z, each virtual network including a tenant gateway (i.e. second server). [0042], further discloses gateway tenant VMs can have different arrangements, in which a tenant gateway VM services a single virtual network, or can serve multiple VNets (a multi-tenant arrangement). Figure 4, further illustrates a Multi-Tenant GW that routes customer data to the proper Vnet.  Examiner notes that it would be obvious to one of ordinary skilled in the art to combine the embodiments of Figures 3 and 4 to result in a hierarchal virtual topology)
Examiner maintains same motivation to combine as indicated in Claim 11 above.


Regarding Claim 26, Maria teaches  A communication control method in a datacenter, the communication control method comprising:
connecting the datacenter to a communication facility owned by a network operator over a network; (Figure 2 and [0028], discloses MMVNO (communication facility) receiving MUET from different RANs, such as HSPA carrier and LTE carrier (i.e. 
constructing a first virtual network configured to be operated by a first mobile virtual network operator, ([0022], discloses MMVNO 110 can inspect and route to one or more subscriber MVNOs (i.e. multiple mobile virtual network operators). These subscriber MVNOs can include internal and external MVNOs. As a non-limiting example, a carrier (i.e. first mobile virtual network operator) can include internal MVNOs and can employ MMVNO 110 to route traffic to those internal MVNOs. As a second non-limiting example, a government agency can operate an external MVNO and MMVNO 110 can route traffic to that external MVNO. Examiner notes that a mobile virtual network operator, MVNO, is indicative of an operator for a mobile virtual network (i.e. the first virtual network))
wherein the first virtual network is configured to implement core network functions of a first mobile core network of the first mobile virtual network operator; ([0038], discloses a MVNO can deploy a core-network, a partial core-network, or a virtualized core-network. A core-network can be a noteworthy capital investment for an MVNO, as such, partially or fully virtualized core-components can reduce the cost of entering into the MVNO market)
constructing a second virtual network configured to be operated by a second mobile virtual network operator, ([0022], discloses MMVNO 110 can inspect 
wherein the second virtual network is configured to implement core network functions of a second mobile core network of the second mobile virtual network operator; and ([0038], discloses a MVNO can deploy a core-network, a partial core-network, or a virtualized core-network. A core-network can be a noteworthy capital investment for an MVNO, as such, partially or fully virtualized core-components can reduce the cost of entering into the MVNO market)
receiving network traffic; (Figure 3 and [0030]-[0031], discloses MMVNO receiving MUET 302 (i.e. network traffic), where MUET 302 can include carrier and MVNO traffic)
determining whether the received network traffic corresponds to one of the first mobile virtual network operator and the second mobile virtual network operator; and (Figure 3 and [0031], discloses the traffic interface component inspects MUET 302 and facilitates proper routing of traffic based on the inspection, such as splitting the MUET 302 into CUET 304, SUET 306 (i.e. traffic corresponding to first mobile virtual network operator), and SUET 307 (i.e. traffic corresponding to second mobile virtual network operator))
distributing the received network traffic to the one of the first mobile virtual network and the second mobile virtual network configured to be operated by the determined corresponding one of the first mobile virtual network operator and the second mobile virtual network operator. (Figure 4 and [0036]-[0037], discloses the MMVNO 410 can make routed traffic accessible to appropriate MVNOs (i.e. distributing the received traffic) by way of MVNO gateways, such as SUET 406 (i.e. traffic corresponding to first mobile virtual network operator) can be made available to the first MVNO by way of MVNO gateway component 480 and SUET 407 (i.e. traffic corresponding to second mobile virtual network operator) can be made available to the second MVNO by way of MVNO gateway component 485)

Maria discloses a carrier side MMVNO, but does not explicitly teach the data center determining and distributing received network traffic to the one of the first mobile virtual networks and the second mobile virtual networks.
However, the concept of traffic distribution at the data center side instead of the carrier side is well known in the art.  For example, in a similar field of endeavor, Kim discloses in Figures 3 and 4 and [0041]-[0042], examples for performing indirect splicing in which a gateway architecture can use a split model  For example, a gateway can be split into a front-end  and a back-end.  The front-end can be a shim gateway located at a remote anchor or peering site, for example located afar from cloud-computing data centers. (i.e. the communication facility). The back-end can be tenant gateway virtual machine(s) (VMs) at a cloud computing data center. Gateway tenant VMs can have different arrangements. In some embodiments, tenant gateway VMs serve a single 
Examiner notes that Figure 3 of Kim is analogous to the communication system as illustrated by Figures 2-4 of Maria.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Maria to include the above limitations as suggested by Kim, thus providing customers with efficient and predictable cross-premise connectivity to utilize a public cloud as indicated in [0029] of Kim.


Regarding Claim 27, Maria/Kim teaches The communication control method according to claim 26, wherein Kim further teaches the first mobile virtual network includes the second mobile virtual network. (Figure 3 illustrates multiple virtual networks, VNet X, Y, and Z, each virtual network including a tenant gateway. [0042], further discloses gateway tenant VMs can have different arrangements, in which a tenant gateway VM services a single virtual network, or can serve multiple VNets (a multi-tenant arrangement). Figure 1 and [0003], further discloses corporations having a computer network formed from resources under its ownership and control. [0004], further discloses one entity using another entity’s infrastructure to run application on behalf of the entity.  For example, one entity can run an application on machines in another entities data center)
Examiner maintains same motivation to combine as indicated in Claim 26 above.

Regarding Claim 28, Maria/Kim teaches The communication control method according to claim 27, wherein the first mobile virtual network includes:
Kim further teaches a plurality of second mobile virtual networks configured to be operated by a plurality of different mobile virtual network operators, respectively; (Figure 3 illustrates multiple virtual networks, VNet X, Y, and Z, each virtual network including a tenant gateway. [0042], further discloses gateway tenant VMs can have different arrangements, in which a tenant gateway VM services a single virtual network, or can serve multiple VNets (a multi-tenant arrangement). Figure 1 and [0003], further discloses corporations having a computer network formed from resources under its ownership and control. [0004], further discloses one entity using another entity’s infrastructure to run application on behalf of the entity.  For example, one entity can run an application on machines in another entities data center) and
wherein the communication control method further comprises receiving traffic from the communication facility and distributing the received traffic from the communication facility to any one of the second mobile virtual networks. (Figure 3 illustrates multiple virtual networks, VNet X, Y, and Z, each virtual network including a tenant gateway (i.e. second server). [0042], further discloses gateway tenant VMs can have different arrangements, in which a tenant gateway VM services a single virtual network, or can serve multiple VNets (a multi-tenant arrangement). Figure 4, further illustrates a Multi-Tenant GW that routes customer data to the proper Vnet.)
Examiner maintains same motivation to combine as indicated in Claim 26 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0021539 A1 to Piscopo, JR. et al, directed to multiple MVNOs using an MNO’s network as a transit network to complete calls from roaming users.  
US 2017/0086056 A1 to Cao et al., directed to an MNO controlling a number of online attached users of a plurality of MVNOs.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/Primary Examiner, Art Unit 2477